Citation Nr: 1116822	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-28 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1990 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boise, Idaho.  This claim was previously remanded by the Board in May 2007 and June 2009 for additional evidentiary development.  

The Veteran was scheduled for a Travel Board hearing in May 2006.  However, in May 2006, VA received written notice from the Veteran expressing his desire to cancel his scheduled hearing.  

As an introductory matter, the Board notes that the Veteran's representative argued in March 2011 that a remand was necessary because the Veteran's vocational rehabilitation folder had not been associated with the claims file as directed by the Board's June 2009 remand.  However, a review of the claims file demonstrates that the Veteran's vocational rehabilitation folder is in fact part of the evidence of record.  


FINDING OF FACT

The Veteran is incapable of securing and following a substantially gainful occupation due to his service-connected cluster headaches.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  As such, assuming, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Facts

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Upon consideration of the evidence outlined below, and when affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to TDIU benefits.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the claim is granted.  

According to an August 1997 VA examination, the Veteran was suffering from headaches since his active military service.  The examiner concluded that the Veteran suffered from cluster-type headaches that were diagnosed in 1993 that resulted in moderate to severe functional loss in regards to his normal strength, speed, and coordination.  The examiner indicated that the Veteran had been attending school but that the headaches were affecting his school work.  Finally, the examiner noted that the Veteran had been unemployed over the last three months due to his headaches.  

VA medical reports dated from 1994 to 1998 show continued treatment for severe cluster headaches, and a January 1998 letter from C.G., ARNP, shows that it was difficult for the Veteran to maintain employment or continue with school.

The record also contains a letter prepared by a VA nurse practitioner in June 1999.  It was noted that the Veteran did not have extended pain-free periods and that he was suffering from a declining economic status because he was unable to maintain consistent employment as a laborer.  It was also noted that it was the nurse's opinion that the Veteran's headaches were the cause of his inability to work.  She also noted that they had caused problems for him in keeping up with his studies in the computer field.  This nurse submitted another letter in support of the Veteran's claim in July 2004.  She noted that she was the Veteran's primary care provider from 1995 to 2000 and that she found the Veteran to be honest and forthright about his current medical status.  She concluded that the frequency and severity of the Veteran's headaches interfered with his ability to work and to attend classes at school, preventing him from working independently or attending school in the hopes of getting employment.  

The Veteran was also afforded a VA examination in May 2000.  The examiner again noted that the Veteran suffered from cluster headaches.  The Veteran described these headaches as being so severe as to bring him to his knees.  The examiner concluded that the Veteran's headaches were frequent enough and severe enough to make it impossible for him to work with his current training.  The record reflects that the Veteran was participating in vocational rehabilitation at this time.  However, a January 2001 letter from a rehabilitation counselor notes that the Veteran's vocational rehabilitation program had been discontinued because he did not respond indicating an interest in continuing.  

The Veteran was afforded an additional VA examination in May 2004 regarding the issue of entitlement to service connection for a psychiatric disorder.  This issue is no longer in appellate status.  The Veteran reported that he had not worked at all in the past four to five years due to difficulties with his headaches and the medications taken to control these headaches.  He described these as migraines or cluster headaches occurring on average two to three times per week over the last two months.  The examiner noted that the Veteran was adamant in his belief that he could not work because of his headache problem.  However, the examiner indicated that the Veteran described his pain on a scale of 1 to 10 to be a 4 or 5, which was not disabling for most people.  

According to December 2008 treatment records, the Veteran was suffering from chronic daily headaches and approximately weekly migraine headaches.  The Veteran noted that at least weekly the pain would become severe, with associated photophobia, nausea and vomiting.  

In February 2009, an opinion as to whether the Veteran was entitled to an extraschedular total disability evaluation under 38 C.F.R. § 4.16(b) was prepared by the Director of Compensation and Pension Services.  It was noted that the Veteran had unpredictable, sometimes severe, frequent headaches that did not result in nausea or vomiting.  The Director concluded that the medical records reflected that the Veteran's inability to work was mostly due to his nonservice-connected psychiatric disabilities.  

A VA social and industrial survey was performed in December 2009.  It was noted that upon return from service, the Veteran attended vocational rehabilitation and obtained a certificate in computer science.  However, his grade point average (GPA) was not sufficient to garner an associate's degree.  It was noted that schooling was a struggle due to constant headaches.  The social worker also indicated that the Veteran had attempted to work on several occasions since his return from military service.  However, his work ethic was stifled due to his inability to end his headaches.  The examining social worker opined that the Veteran truly appeared to be suffering from the pain and associated social pain due to his headaches.  He concluded that it was very apparent that his service-connected disability had severely limited him personally, socially and economically, and that he would benefit from an increase in his rating.  

A VA examination was also performed in December 2009.  The examiner opined that it was at least as likely as not probable that this Veteran had significant headache problems which were documented to be medically determined and severe.  The examiner further opined that they were of sufficient severity to be a chronic daily headache that severely limited his activities as noted in the Veteran's employment history.  The examiner indicated that the Veteran was limited in all vocations he was capable of pursuing due to his headaches and that he was unable to sustain a competitive 40 hour work week.  Finally, the examiner indicated that there did not appear to be any nonservice-connected conditions that were causing the Veteran's impaired employability.  

Finally, an additional opinion was provided by the Director of Compensation and Pension Services in December 2010.  It was noted that while the Veteran had a long history of treatment for headaches, he also had a long history of treatment for psychiatric conditions.  The Director noted that the December 2009 VA examiner opined that the Veteran was severely limited in all vocations he was capable of pursuing.  It was also noted that the social and industrial survey demonstrated that the Veteran was severely limited both socially and economically.  Nonetheless, the Director concluded that the Veteran's headaches did not alone result in unemployability, in that there was extensive evidence of treatment for a psychiatric condition.  It was also noted that the December 2009 VA examiner did not indicate that the Veteran was incapable of any type of employment.  

Analysis

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for cluster headaches (rated as 50 percent disabling) and tinnitus (rated as 10 percent disabling).  The Veteran's combined disability rating is 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered, first by the Director of the Compensation and Pension Service, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment; not whether he can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to TDIU benefits on an extraschedular basis.  According to the August 1997 VA examination, the Veteran reported being unemployed over the previous three months due to his headaches.  Also, letters provided to VA by a nurse practitioner in June 1999 and July 2004 concluded that the Veteran's headaches were responsible for the Veteran's inability to work.  These findings were supported by the May 2000 VA examiner who concluded that the Veteran's headaches were frequent and severe enough to make it impossible for him to work with his current training.  Finally, the December 2009 VA social worker opined that the Veteran's headaches caused severe limitation to him personally, socially and economically, and the December 2009 VA examiner opined that the Veteran was limited in all vocations that he was capable of pursuing due to his headaches and that he was incapable of sustaining a competitive 40 hour work week.  The examiner did not find any other medical conditions responsible for the Veteran's unemployability upon review of the record of evidence.  As such, the preponderance of the evidence of record demonstrates that the Veteran is unemployable as a result of his service-connected cluster headaches.  

In making the above determination the Board has considered the opinions provided by the Director of Compensation and Pension Services, concluding that the evidence did not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation.  However, when weighing these opinions against the medical evidence of record, the Board finds that more weight should be given to the medical opinions.  According to the February 2009 opinion of the Director, the Veteran's headaches were not associated with nausea or vomiting.  However, according to a December 2008 VA outpatient treatment record, the Veteran did suffer from severe headaches with nausea and vomiting at least weekly.  Also, while the December 2010 Director's opinion concluded that the Veteran was not unemployable due to his headaches, this opinion was based in part on the fact that the December 2009 VA examiner did not conclude that the Veteran's headaches precluded him from all employment.  However, the examiner did opine that he was severely limited in all vocations that he was capable of pursuing.  Also, a finding of preclusion from all employment is not necessary, as marginal employment shall not be considered substantially gainful employment.  48 C.F.R. § 4.16(a).  Finally, while the Directors have indicated that the Veteran's unemployability is due to a nonservice-connected psychiatric condition, the December 2009 VA examiner specifically concluded upon review of the Veteran's claims file and medical records that there were no nonservice-connected disabilities to account for his unemployability.  As such, the Board finds the medical evidence and opinions in this case to be more probative.  

Finally, the Board is cognizant of the fact that the Veteran's vocational rehabilitation ended as a result of his failure to reply to letters provided to him.  However, the record contains a great deal of evidence suggesting that the Veteran's headaches resulted in impairment in this area, as his schooling was a constant struggle due to headaches.  Also, the December 2009 VA examiner opined that the Veteran was severely limited in all vocations that he was capable of pursuing, suggesting that further vocational rehabilitation would be of little value in this case.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to TDIU benefits.  As such, the claim is granted.  



ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


